NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 08a0686n.06
                           Filed: November 12, 2008

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                  No. 07-4042
______________________________________________________________________________

GREGORY SUSLOVIC,                        )
                                         )
      Plaintiff-Appellant,               )
                                         )
              v.                         )                         ON APPEAL FROM THE
                                         )                         UNITED STATES DISTRICT
BLACK & DECKER, INC. & PORTER CABLE, )                             COURT FOR THE NORTHERN
                                         )                         DISTRICT OF OHIO
      Defendants-Appellees.              )
                                         )
________________________________________ )


BEFORE: DAUGHTREY and McKEAGUE, Circuit Judges, and VAN TATENHOVE,

District Judge.*

       PER CURIAM. The Appellant, Gregory Suslovic sued the Appellees, Black & Decker, Inc.

and Porter Cable in the Northern Division of Ohio alleging age discrimination in violation of the Age

Discrimination in Employment Act and Ohio Revised Code Chapter 4112. In addition, Suslovic

claimed that the Appellees discriminated against him based on his mental disability in violation of

the Americans with Disabilities Act and the Ohio Revised Code 4112.1 Finally, Suslovic claimed

that the decision to terminate him was unlawful under the public policy of Ohio. In a well-written



       *
         The Honorable Gregory F. Van Tatenhove, United States District Judge for the Eastern
District of Kentucky, sitting by designation.
       1
         Suslovic later withdrew his ADA claim, relying solely on Ohio law for support of his
disability-based claim.
Case No. 07-4042
Suslovic v. Black & Decker, et al

memorandum opinion, the district court concluded that the record contained no direct or

circumstantial evidence of age discrimination. Likewise, it concluded that the record lacked a

sufficient basis to establish any violation of the Ohio Revised Code or Ohio public policy. Suslovic

filed the instant appeal challenging that decision.

       Because the reasons supporting summary judgment in favor of the Appellees have been well-

articulated by the district court’s thoughtful opinion, a detailed written opinion by this Court would

serve no valuable purpose. Therefore, we AFFIRM the district court’s grant of summary judgment

on the basis of its written opinion.




                                                  2